Name: 2006/784/EC: Commission Decision of 14 November 2006 authorising methods for grading pig carcases in France (notified under document number C(2006) 5400) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  documentation;  animal product;  agricultural structures and production
 Date Published: 2006-11-17

 17.11.2006 EN Official Journal of the European Union L 318/27 COMMISSION DECISION of 14 November 2006 authorising methods for grading pig carcases in France (notified under document number C(2006) 5400) (Only the French text is authentic) (Text with EEA relevance) (2006/784/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Under Article 2(3) of Regulation (EEC) No 3220/84, the grading of pig carcases is to be determined by estimating the lean-meat content by means of statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance is defined in Article 3(2) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) Commission Decision 97/28/EC (3) authorises a main method for grading pig carcases in France. Two other methods may also be used subject to the equivalence of results. (3) In view of technical developments in the herd, the French Government has asked the Commission to authorise the use of new formulae for the methods used under Decision 97/28/EC and has presented the elements required under Article 3 of Regulation (EEC) No 2967/85 to this end. (4) Examination of this request has revealed that the conditions for authorising these grading methods are fulfilled. (5) No modification of the apparata or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (6) For the sake of clarity Decision 97/28/EC should be repealed and replaced by this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in France: (a) the Capteur Gras/Maigre  Sydel (CGM) apparatus and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the CSB Ultra-Meater apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex; (c) the manual method (ZP) and the assessment methods related thereto, details of which are given in Part 3 of the Annex. The manual method (ZP) may be applied only in slaughterhouses which do not exceed a weekly slaughtering of 200 pigs. Article 2 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be presented with the tongue attached during weighing and grading. In this case, in order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced by 0,5 %. Article 3 Modifications of the apparata or the assessment methods shall not be authorised. Article 4 Decision 97/28/EC is hereby repealed. However, up to 17 December 2006, France may continue to apply the methods for grading pig carcases authorised under Decision 97/28/EC in place of the methods laid down by this Decision. Article 5 This Decision is addressed to the French Republic. Done at Brussels, 14 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). (3) OJ L 12, 15.1.1997, p. 30. Decision amended by Decision 97/473/EC (OJ L 200, 29.7.1997, p. 64). ANNEX METHODS FOR GRADING PIG CARCASES IN FRANCE PART 1 Capteur Gras/Maigre  Sydel (CGM) 1. Grading of pig carcases is carried out by means of the apparatus known as Capteur Gras/Maigre  Sydel (CGM version 01-A). 2. The apparatus shall be equipped with a high-definition Sydel probe 8 mm in diameter, a light-emitting infra-red diode (Honeywell) and two light sensors (Honeywell). The operating distance shall be between 0 and 95 mm. The results of the measurements shall be converted into estimated lean meat content by the CGM itself. 3. The lean meat content of carcases shall be calculated using the following formula: = 63,20  0,334 G1  0,427 G2 + 0,144 M2 where: = the estimated percentage of lean meat in the carcase, G1 = the thickness of the fat (including rind), between the third and fourth last lumbar vertebrae, at 8 cm off the dorsal midline, at a trajectory perpendicular to the rind (in millimetres), G2 = the thickness of the fat (including rind), between the third and fourth last ribs, at 6 cm off the dorsal midline, at a trajectory perpendicular to this line (in millimetres), M2 = the thickness of the muscle, between the third and fourth last ribs, at 6 cm off the dorsal midline, at a trajectory perpendicular to this line (in millimetres). This formula shall be valid for carcases weighing between 45 and 125 kg. PART 2 CSB Ultra-Meater 1. Grading of pig carcases shall be carried out by means of the apparatus termed CSB Ultra-Meater version 3.0. 2. The apparatus shall be equipped with a 3,5 MHz probe (Pie Medical). The operating distance shall be between 0 and 200 mm. The results of the measurements shall be converted into estimated lean meat content using a computer. 3. The lean meat content of carcases shall be calculated using the following formula: = 62,68  0,921 G + 0,204 M where: = the estimated percentage of lean meat in the carcase, G = the thickness of the fat (including rind), between the second and third last lumbar ribs, at 6 cm off the dorsal midline, at a trajectory perpendicular to the rind (in millimetres), M = the thickness of the muscle, between the second and third last lumbar ribs, at 6 cm off the dorsal midline, at a trajectory perpendicular to the rind (in millimetres). This formula shall be valid for carcases weighing between 45 and 125 kg. PART 3 Manual method (ZP) 1. Grading of pig carcasses shall be carried out by use of the manual method (ZP). 2. This method may be implemented using a ruler, with the gradings determined on the basis of the prediction equation. It is based on the manual measurement on the midline of the split carcase of the thickness of the fat and of the thickness of the muscle. 3. The lean meat content of carcases shall be calculated according to the following formula: = 55,99  0,514 Gf + 0,157 Mf where: = the estimated percentage of lean meat in the carcase, Gf = the thickness of visible fat on the midline of the split carcase in millimetres, covering the glutaeus medius muscle (in millimetres), Mf = the visible thickness of the lumbar muscle on the midline of the split carcase, measured as the shortest connection between the front (cranial) end of the glutaeus medius muscle and the upper (dorsal) edge of the vertebral canal (in millimetres). This formula shall be valid for carcases weighing between 45 and 125 kg.